Citation Nr: 0736615	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-30 631	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of multiple 
left hand and forearm shell fragment wounds (SFWs) with a 
retained foreign body (RFB) and peripheral neuropathy (PN), 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1973 to March 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2004 rating action that 
granted a separate 10% disability rating for left median and 
ulnar nerve neuropathy associated with separately-rated 
residuals of multiple left hand and forearm SFWs with a RFB; 
the veteran appealed the 10% rating as inadequate.  By rating 
action of December 2004, the RO combined the ratings for the 
nerve and muscle injuries affecting the left hand and forearm 
into 1 disability under the provisions of 38 C.F.R. §§ 4.14 
and 4.55, and assigned a single 10% rating therefor.  

By rating action of September 2006, the RO granted a 
temporary total rating of 100% (T/TR) under the provisions of 
38 C.F.R. § 4.30 for residuals of multiple left hand and 
forearm SFWs with a RFB and PN based on surgery necessitating 
convalescence from 21 October through November 2005; a 
schedular 10% rating was restored from December 2005.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's residuals of multiple left hand and forearm 
SFWs with a RFB and PN are manifested by complaints of left 
forearm, hand, and finger pain and loss of strength and 
fatigue in the arm, and are productive of no more than mild, 
incomplete neuropathy.




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for residuals of 
multiple left hand and forearm SFWs with a RFB and PN are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, 4.73, 4.124a, Diagnostic Codes 5214, 5215, 
5309, 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

February 2004 pre-rating and April 2006 post-rating RO 
letters informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claim, 
and to advise the RO as to whether there was medical evidence 
showing treatment for the disabilities at issue, and also 
provided notice of what was needed to establish entitlement 
to an increased rating (evidence showing that the disability 
had increased in severity).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Those 2004 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and the April 2006 
letter requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that those 2004 and 2006 letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and  (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to this claim.  As indicated above, all 4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the 2004 and 2006 
documents collectively meeting the VCAA's notice requirements 
were furnished to the veteran both prior and subsequent to 
the April 2004 rating action on appeal.  However, the Board 
finds that, in this appeal, the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice in 2004 was not prejudicial to 
the veteran because it did not affect the essential fairness 
of the adjudication, in that his claim was fully developed 
and readjudicated after notice was provided in 2006.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the April 2006 RO notice letter which completed the 
full VCAA notice requirements, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in August 2006 (as 
reflected in the Supplemental Statement of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the June 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of April 2006.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2006.  In February 2004, June 2005, and 
August 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claim, and numerous other 
VA outpatient records document regular follow-up evaluations 
of his left upper extremity from 2004 through 2006; all of 
these reports are of record and have been considered in 
adjudicating this claim.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
February 2006, the veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record thus also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's residuals of multiple left hand and forearm 
SFWs with a RFB and PN have been rated as 10% disabling under 
the provisions of 38 C.F.R. §§ 4.71a, 4.73, 4.124a, DCs 5214, 
5215, 5309, 8515.  DC 5309 provides that damage to Muscle 
Group IX (the intrinsic muscles of the hand) will be rated 
based on limitation of motion, with a minimum rating of 10%.  
Under DC 5215, limitation of dorsiflexion of a wrist to less 
than 15 degrees or with limitation of palmar flexion to in 
line with the forearm warrants a 10% rating.  10% is the 
maximum rating available under        DC 5215.

Under DC 5214, a 20% rating requires favorable ankylosis of a 
minor wrist, with the joint fixed in 20 to 30 degrees of 
dorsiflexion.

Under DC 8515, a 10% rating is assigned for mild incomplete 
neuropathy of the median nerve of the minor upper extremity.  
20%, 40%, and 60% ratings require moderate, severe, and 
complete neuropathy, respectively.

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the veteran's residuals of 
multiple left hand and forearm SFWs with a RFB and PN are not 
more than 10% disabling.  The medical evidence of record 
documents that those residuals are manifested by no more than 
mild incomplete neuropathy.

In arriving at this determination, the Board notes that a 
T/TR of 100% was assigned for residuals of multiple left hand 
and forearm SFWs with a RFB and PN under the provisions of 
38 C.F.R. § 4.30 for post-surgical convalescence from 21 
October through November 2005, until a schedular 10% rating 
was restored from December 2005.  Thus, the period that the 
T/TR was in effect has been excluded from consideration for 
increase for the left upper extremity disability under the 
schedular rating criteria.  Also, the Board notes that no 
higher rating is available for the disability at issue under 
DC 5215, inasmuch as 10% is the maximum rating available 
under that DC for limitation of wrist motion. 

On January 2004 VA outpatient examination, the veteran 
complained of slowly worsening left forearm and hand pain.  
On examination, he was able to move his elbow, wrist, and 
fingers with full range of motion.  There was no redness, 
discoloration, heat, swelling, numbness, or tingling in any 
part of the left upper extremity.  Left hand X-rays revealed 
grossly intact osseous structures, with an ossified body 
projecting over the triangular fibrocartilage that was felt 
to be likely related to old trauma.  Left forearm X-rays 
revealed retained metallic shrapnel fragments in the volar 
aspect, with a grossly intact radius and ulna and no gross 
joint abnormality.  When seen again a few days later, he 
complained of a sore left hand with some mild numbness.  On 
examination, there was no gross left hand edema.  The veteran 
reported some numbness in the last 3 digits, and some slight 
tenderness to palpation at the metacarpophalangeal joints.     

On February 2004 VA examination, the veteran complained of 
numbness, cold, and pain in the left hand and forearm.  On 
examination, there was no left hand deformity.  There was 
full range of motion at the metacarpophalangeal (MP) joints, 
with flexion and extension to 90 and 0 degrees, respectively; 
at the proximal interphalangeal (PIP) joints, with flexion 
and extension to 120 and 0 degrees, respectively; and at the 
distal interphalangeal (DIP) joints, with flexion and 
extension to 70 and 0 degrees, respectively.  There was 
subjectively decreased sensation in the palmar aspect of the 
left hand.  Left upper extremity strength was 5/5, and the 
veteran was able to approximate the thumb to all of the 
fingers and to the median crease line.  The assessments were 
left hand pain status post shrapnel injury with retained 
shrapnel seen on X-ray, and left median and ulnar nerve 
neuropathy per electromyogram (EMG) with nerve conduction 
velocity (NCV) studies, secondary to retained shrapnel.

On April 2004 VA outpatient examination, the veteran 
complained of left hand and arm pain.  On examination, there 
was a slight decrease in left grip, but full function of the 
flexor digitorum superficialis and flexor digitorum profundus 
tendons.  Sensation was grossly intact to light touch in all 
fingers, and there was mild pain in the lateral epicondyle.  
The assessment was left forearm hyperesthesia.  When seen 
again in July, there was point tenderness at the scar on the 
anterior aspect of the forearm, but good wrist and hand 
motion.  The assessment was scar entrapment of the left 
median nerve.  In August, the veteran experienced severe pain 
and an "electric type shock" to the fingers (the median 
nerve distribution) with pressure over the left volar forearm 
scar.  There was normal wrist range of motion, and some 
slight tenderness around the distal or radial ulnar joint.  
There was tenderness and grind at the thumb carpal metacarpal 
joint.  There was no muscle atrophy or weakness in either the 
median or ulnar nerve distribution.  The assessment was 
history of shrapnel injury to the left forearm.  Examination 
in November showed a very painful carpal metacarpal joint, 
but good strength and no apparent median motor nerve 
deficits.  The impressions included left median nerve 
injury/numbness.

On May 2005 VA outpatient examination, the veteran was noted 
to be right-handed, and complained of pain in the left 
forearm and wrist with tingling and an "electric shock" 
feeling in the fingers.  Current neurological examination 
showed exquisite tenderness over a well-healed left volar 
forearm scar.  Any pressure over the scar caused pain and 
tingling in the median nerve distribution of the fingers.  
There was no hypersensitivity to light touch over the volar 
forearm.  Tinel's sign was negative at the wrist over the 
median nerve, and was positive over the elbow.  A flexion 
test at the elbow was negative.  There was no muscle atrophy 
or weakness in either the median or ulnar nerve distribution.  
There was normal range of left upper extremity joints.  The 
left thumb was very tender over the carpal metacarpal joint, 
and a grind test was positive.  The assessments included left 
forearm nerve injury.  Separate occupational therapy 
examination the same day showed that active left digit and 
elbow range of motion, thumb opposition, and active wrist 
extension and flexion were all within full limits.  Sensation 
was impaired volarly from the fingertips to the mid-forearm.  

On July 2005 VA examination, the veteran complained of pain, 
numbness, tingling, and decreased sensation in the left hand 
associated with stiffness, cramping, and frequent spasms as 
well as lack of endurance, as well as flare-ups of increased 
pain precipitated by cold and damp weather, and alleviated by 
the application of heat.  Current examination showed adequate 
radius and ulnar pulses, and decreased sensation in a median 
and ulnar nerve distribution.  Grip strength was 5/5, and 
there was full, painless range of motion of the MP, PIP, and 
DIP joints, without erythema or edema at those joints.  The 
fingers were able to transverse the median fold, and the 
veteran could approximate the thumb to all of the fingers 
without difficulty.  The assessments were left hand neuralgia 
and paresthesia most likely secondary to left median and 
ulnar nerve damage as seen on EMG with NCV studies, and no 
left hand arthritis.

Mid-October 2005 VA outpatient examination showed a positive 
Tinel's sign over the median nerve at the left wrist and over 
the volar forearm scar.  There was no muscle atrophy.  There 
was weakness in the thumb and mild weakness in finger 
flexion, as well as a mildly weak grip.  There was decreased 
sensation in the fingers in both the medial and ulnar nerve 
distribution.  There was mild hypersensitivity over the volar 
forearm scar and normal range of motion of the upper 
extremity joints.  There was tenderness over the left thumb 
carpal metacarpal joint and a positive grind test.  There was 
no adduction contracture.  The assessment was possible nerve 
compression from left forearm scar tissue and foreign bodies.

On 21 October 2005, the veteran underwent median nerve and 
radial sensory nerve neurolysis and removal of 2 foreign 
bodies in the carpal metacarpal joint of the left forearm at 
a VA medical facility.

On December 2005 VA outpatient examination, the veteran 
continued to have intense hypersensitivity over the left 
volar forearm scar and throughout the wrist and hand, and 
median nerve symptoms in the hand persisted, as well as thumb 
carpal metacarpal joint pain with occasional muscle spasms.  
On current examination, the incision was well healed, and 
there was no erythema.  The scar was very hypersensitive to 
light and deep palpation.  Tinel's and Phalen's signs were 
positive at the carpal tunnel.  Sensation was intact to light 
touch throughout the hand, but there was subjective 
paresthesia in the medial nerve distribution.  There was 
thenar atrophy, and the thumb carpal metacarpal joint was 
tender to palpation and motion.  X-rays revealed mild carpal 
metacarpal joint arthritis with radial subluxation of the 
metacarpal.  The assessment was diffuse left forearm/wrist/
hand hypersensitivity, with carpal metacarpal synovitis 
likely exacerbated by hypersensitivity.      

On February 2006 VA outpatient examination, the veteran 
complained of some numbness and tingling in the median and 
radial sensory distribution.  However, examination showed 
good strength in the intrinsic and extrinsic muscles and 
equal grip strength bilaterally.  There was some scar 
hypersensitivity.  

On August 2006 VA examination, the veteran complained of 
constant pain in the left forearm, hand, and fingers with 
associated flare-ups at night or at the end of the day, loss 
of strength and fatigue in the left arm, and an itching 
sensation in the left palm and fingers.  Current examination 
of the left forearm showed a well-healed, superficial ventral 
left scar.  There was tenderness and hypersensitivity to 
palpation of the left forearm, hand, and fingers.  Muscle 
strength was 4/5 in the left forearm, and grip strength was 
decreased in the left hand.  There was minimal atrophy of the 
hypothenar eminence of the left hand.  Otherwise the left 
hand and forearm were within normal limits.  EMG studies 
showed mild median nerve entrapment at the carpal tunnel.  
The assessments were paresthesias in the left forearm and 
hand, status post gunshot wound injury, mild left upper 
extremity carpal tunnel syndrome, and history of ulnar nerve 
neuropathy secondary to gunshot wound.

As documented above, the medical evidence does not indicate 
at least the level of residual disability from the multiple 
left hand and forearm SFWs with a RFB and PN that would 
warrant a 20% rating under either DC 5214 or 8515, as left 
wrist ankylosis or moderate incomplete neuropathy, 
respectively, has not been shown.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10% for residuals of multiple left 
hand and forearm SFWs with a RFB and PN must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

    


ORDER

A rating in excess of 10% for residuals of multiple left hand 
and forearm shell fragment wounds with a retained foreign 
body and peripheral neuropathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


